Opinion issued May 26, 2005 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00276-CR
____________

CARY SCOT DONHAM, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 48184



 
MEMORANDUM  OPINION
           On May 4, 2005, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).